DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-15 are presented for examination. 
3.	This Office Action is in response to application 16/603558 filed on October 7, 2019.
4.	Application 16/603558 has benefit from IN 201741012683 filed on April 7, 2017.  PCT/KR2018/004106 designates US under (81).  Certified copy of IN 201741012683 was filed at USPTO on October 7, 2019.

5.	Claims 3, 5, 6-8, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but any two (2) of the listed dependent claims would be allowable if rewritten in independent form including all of the limitations of the base claim (claims 1 and 9) and any intervening claims (e.g., 2, 4, 6, 7, 10, 12, and 14).  Also, Applicant to include necessary features for a smooth transition from feature to feature to prevent gaps/disconnects issues (i.e. potential 35 U.S.C. 112(b) rejection) between features.

6.	Claim 1 preamble recites “reducing network protocol latency for at least one application on a device.“  Because this feature is recited in the preamble, some Primary Examiners and SPEs identify the preamble features as an “intended use,” and do not give the preamble recited features proper patentable weight because the preamble is not a claim limitation.  According to MPEP 2111.02 (II), “the preamble only to state a purpose or intended use of the invention, the preamble is not a claim limitation”  (See Pitney Bowes, Incorporated v. Hewlett-Packard Company, 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165, Federal Circuit 1999; See Rowe v. Dror, 112 F 3.d 473, 478, 42 USPQ2d 1550, 1553, Federal Circuit 1997; See also In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976)), “preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim” (See Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81) and “the court held that the intended use of hair cutting was of no significance to the structure and process of making” (See In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459, CCPA 1963).  To ensure all Primary Examiners, SPEs, and Attorneys give the preamble features proper patentable weight, Applicant should rewrite the feature(s) recited in the preamble into limitation(s) to receive proper patentable weight from all future reviewers.  The same is in claim 9.

Paper Submitted
7.	It is hereby acknowledged that the following papers have been received and placed of record in the file:
a.	Information Disclosure Statement as received on October 7, 2019 was considered.

Claim Objections
8.	Claims 14-19 are objected to 37 C.F.R. 1.75 because of the following informalities:
	
9.	Claim 2 recites “to identify at least one DNS query” that may refer back to “at least one query” in claim 1.  In claim 1, the feature is viewed as -- at least one DNS query -- for further examination.  In claim 2, the feature is viewed as – to identify the at least one DNS query – for further examination.   The same is true in claim 10 referring back to claim 9.  Applicant to resolve claims 1, 2, 9 and 10.

Claims 2-8 and 10-15 incorporate the deficiencies of claims 1 and 9, through dependency, and are also objected.

11.	Claim 2 recites “providing the at least one cached DNS response” which has no antecedent basis.  The feature is viewed as – providing at least one cached DNS response – for further examination.   Application to resolve the claim.

Claim 3 incorporates the deficiencies of claim 2, through dependency, and are also objected.

12.	Claim 7 recites “receiving at least one request” that refers back to “receiving at least one request” in claim 6.  The claim 7 feature is viewed as – receiving the at least one request – for further examination.  Application to resolve claim 7.

Claim 8 incorporates the deficiencies of claim 7, through dependency, and are also objected.

13.	Claim 7 recites “to secure the plurality of TCP connections” which has no antecedent basis.  The feature is viewed as – to secure a plurality of TCP connections – for further examination.  Applicant to resolve the claim.

Claims 8 incorporates the deficiencies of claim 7, through dependency, and are also objected.

14.	Claim 7 recites “to store information” refers back to “obtaining information” earlier in claim 7.  The feature is viewed as – to store the information – for further examination.  The same is true in claim 15.  Application to resolve claims 7 and 15.
	
Claims 8 incorporates the deficiencies of claim 7, through dependency, and are also objected.

15.	Claim 7 recites “acquiring at least one secure certificate” that refers back to “exchanging at least one secure certificate” recited earlier in claim 7.    The feature is viewed as – acquiring the at least one secure certificate – for further examination.  Applicant to resolve claim 7.

Claims 8 incorporates the deficiencies of claim 7, through dependency, and are also objected.

16.	Claim 13 recites “receive at least one request from the at least one application” which may refer back to “receiving at least one TCP connection request from the at least one application” in claim 12.  The claim 13 feature is viewed as -- “receive the at least one TCP connection request from the at least one application – for further examination.  Applicant to resolve claim 13.

17.	Claim 13 recites “acquire at least one TCP connection pre-connected” which refers back to “at least one TCP connection” earlier in claim 13.   The feature is viewed as – acquire the at least one TCP connection pre-connected – for further examination.  Applicant to resolve the claim.  

18.	Claim 14 recites “with the at least one TCP server” which has no antecedent basis.  The feature is viewed as – with at least one TCP server – for further examination.  Applicant to resolve the claim.

Claims 15 incorporates the deficiencies of claim 14, through dependency, and are also objected.


19.	Claim 15 recites “to secure the plurality of TCP connections pre-connected” which has no antecedent.  The feature is viewed as – to secure a plurality of TCP connection pre-connected -- for further examination.  Applicant to resolve the claim.

20.	Claim 15 recites “receive at least one request from the at least one application” which refers back to “receiving at least one request from the at least one application” in claim 14.  The claim 15 feature is viewed as – receive the at least one request from the at least one application – for further examination.  Applicant to resolve claim 15.
	
21.	Claim 15 recites “acquire at least one secure certificate” which refers back to “exchanging at least one secure certificate” earlier in the claim.  The feature is view as – acquire the at least on secure certificate – for further examination.  Applicant to resolve the claim.

	
Claim Rejections - 35 USC § 102
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

23.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Deventer et al., US Pub 20140359081, hereinafter Van Deventer.

24.	Regarding claims 1 and 9, Van Deventer teach a method for reducing network protocol latency for at least one application on a device (402) (“delays associated with request routing, DNS requests and/or redirects are eliminated or at least substantially reduced” [0010]), the method comprising:
pre-resolving, by a domain name system (DNS) yielder unit (502) (“DNS lookups”, “DNS requests”, “client to select”), a plurality of DNS queries for the at least one application (“client”) (“DNS look-ups” [0006], ”pre-resolving at least part of a first segment locator”, “a segment locator may be a predetermined part of an URL pointing to a network node” [0009], “a client to select segments, which are listed in a manifest file and which are expected to be requested in the future”, “pre-resolve one or more segment locators associated with these selected segments [] which are requested by the client”, “DNS requests and/or redirects are eliminated or at least substantially reduced” [0010], “resolving process may involve DNS look-ups” [0054]), 
wherein the plurality of DNS queries (“DNS requests”) are pre-resolved before triggering (“when the segment is requested resolution”) at least one query by the at least one application for DNS resolution (“pre-resolve [] requested by the client”, “DNS requests [] are substantially reduced” [0010], “pre-resolving step may be used to replay and/or modify the original segment locator into a fully pre-resolved segment locator, so that when the segment is requested resolution of the segment request is not needed” [0013]).

Claim Rejections - 35 USC § 103
25.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

26.	Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Deventer, in view of Gupta et al., US Pub 20100191856, hereinafter Gupta, and further in view of Wyatt et al., US Pub 20120324094, hereinafter Wyatt.

27.	Regarding claims 2 and 10, Van Deventer do not teach triggering a number of times which is equal to or greater that a threshold during a predetermined period feature, but in a similar field of endeavor Gupta teach: 
wherein pre-resolving the plurality of DNS queries for the at least one application (“user interface”) includes monitoring (“request to retrieve data”, “automatically predicted”, “can be detected”) the plurality of DNS queries triggered by the at least one application to identify at least one DNS query (“a user request to retrieve data can be automatically predicted by calculating a first probability”, “the first probability meets or exceeds a first threshold probability value before initiating resolution of a domain name” [0008], “a user-initiated interaction with a user interface can be detected” [0009]), 
triggered a number of times which is equal to or greater than a threshold during a predetermined period (“exceeds a fist threshold probability value” [0008]);

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Van Deventer’s system that provides the user “requesting the delivery of at least one segment on the basis of said manifest file” and “pre-solving at least part of a first segment locator associated with said selected further segment identifier for obtaining network information associated with said first segment locator” (Van Deventer [0009]) with the features of Gupta’s system to provide “retrieving data in response to a user’s request by predicting the request and initiating domain name resolution procedures [] prior to receiving a submission of the request by the user” (Gupta [0005]).

The motivation being a “process may start with a client requesting the manifest file associated with the desired content” (Van Deventer [0107]) which includes “upon entering the desired textual identification of a source of data, the user may submit the request by, for example, hitting a return key or selectin a submit button 370 on the interface” (Gupta [0036]) and “prediction algorithms and thresholds may be implemented or combined to meet the needs and characteristics of the network [] to achieve the desired level of performance and accuracy” (Gupta [0042]).

Van Deventer and Gupta do not teach caching the at least on DNS query and at least one DNS response fetched for the at least one DNS query from a DNS server feature, but in a similar field of endeavor Wyatt teach:
caching the at least one DNS query and at least one DNS response fetched (“identifier list”) for the at least one DNS query from a DNS server (406) (“server”) (“allowing subsequent intercepted identifiers for pages on that domain to be evaluated from a cache on the device rather than requiring an evaluation from the server” [0061], “the server transmits the identifier list [] to the mobile device client” [0115], identifier list stored in the local cache” [0116]);
receiving a DNS query from the at least one application to resolve at least one domain name (“the server transmits the identifier list [] to the mobile device client” [0115]);
comparing the a DNS query with the at least one DNS query (“compare with stored identifier list” [0114], “client-side analysis module can make an assessment based on the identifier list stored in the local cache” [0116]); and 
providing the at least one cached DNS response to the DNS query in response to determining the DNS query is included in the at least one DNS query (“client-side analysis module can make an assessment based on the identifier list stored in the local cache”, “then the intercepted identifier is not transmitted to the sever for evaluation” [0116]).

Thus, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to readily recognize the advantage of modifying Van Deventer’s and Gupta’s system that provides the user “requesting the delivery of at least one segment on the basis of said manifest file” and “pre-solving at least part of a first segment locator associated with said selected further segment identifier for obtaining network information associated with said first segment locator” (Van Deventer [0009]) with the features of Wyatt’s system to provide “a specific identifier may be [] a URL [] or Uniform Resource Identifier (‘URI’).  URI is a string of characters used to identify a name or a resource on the Internet” and “a URI or URL typically includes several parts including a protocol and host name (including domain name and top-level domain)” (Wyatt [0051]).

The motivation being “in some cases it is desirable to make decision based on [] the rating of the domain name component of the intercepted URL, rather than the entire URL” (Wyatt [0061]) and “allowing subsequent intercepted identifiers for pages on that domain to be evaluated from a cache on the device rather than requiring an evaluation from the server” (Wyatt [0061]).


28.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Deventer, and further in view of Lepeska et al., US Pub 20150350370, hereinafter Lepeska.

29.	Regarding claims 4 and 12, Van Deventer do not teach an application is pre-connecting with the at least one TCP server before receiving a TPC connection request from the application feature, but in a similar field of endeavor Lepeska teach further comprising: 
pre-connecting, by a transmission control protocol (TCP) pre-connecting (TPC) unit (504), the at least one application with at least one TCP server (404) (“how to best allocate TCP connections to requests, secure connection pre-connects hints that inform the requesting agent to pre-establish secure connections and that provide metadata that reduce the number of round trips for establishing those connections” [0062]), 
wherein the at least one application is pre-connected with the at least one TCP server (404) before receiving at least one TCP connection request from the at least one application (“how to best allocate TCP connections to requests, secure connection pre-connects hints that inform the requesting agent to pre-establish secure connections and that provide metadata that reduce the number of round trips for establishing those connections” [0062]).


Conclusion
30.	The prior art made of record and not relied upon but is considered pertinent to applicant's disclosure are the following:
Anderson, IV et al. (US 7152118) col 9 lines 1-10, col 10 lines 30-60 teach DNS cache may be preloaded, and employs a cache of recently resolved domain names and IP addresses as well as a record of where the mapping information was obtained;
	Roskind, US 10887418 [0012] [0029] [0033] teaches DNS prefetching;
Ghosh et al., US 8645501 (14) teach DNS prefetch manager that requests, before the user requests the web content, network addresses of the resources that are identified by the domain name references;
Maher, US Pub 20090106830 [0041] [0061]  teaches can pre-connect stream sessions to the service broker and allocate pre-connected stream sessions when needed, in this manner TCP connection establishment times can be improved; and
Cohen et al., “Prefetching the Means for Document Transfer:  A New Approach for Reducing Web Latency”, 2000 teach (A) Pre-connecting (prefetching TCP connection prior to issuance of HTTP request). (B) Pre-connecting where a browser or proxy established a TCP connection to a server prior to the user’s request.  Pre-connecting addresses connection-establishment time on the first request utilizing a persistent connection. (C) Pre-connecting eliminates one of RTT’s from the user latency.  And (D) When an IP address is not yet available pre-connecting requires pre-resolving.

Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).

31.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	June 3, 2021